Citation Nr: 9900723	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee with arthritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1985 to July 
1986 and from February 1989 to May 1991.  

This appeal arises from a rating decision of April 1995 from 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The veteran was afforded a videoconference hearing before a 
member of the Board, sitting in Washington, D.C., in October 
1998.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO has assigned a 10 percent rating for the veterans 
service-connected right knee arthritis and chondromalacia 
patella under Diagnostic Codes 5010 and 5257 of VAs Schedule 
for Rating Disabilities (Schedule).

It is established United States Court of Veterans Appeals 
(Court) doctrine that, in assigning a disability evaluation, 
VA must consider the effects of the disability upon ordinary 
use and flare-ups, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1998).  

During the videoconference hearing in October 1998, the 
veteran testified that she experienced swelling, locking, 
giving out and pain regarding her right knee.  She indicated 
that the pain swelling became worse on use.  The veteran also 
indicated that she was receiving VA on going medical 
treatment for her knee in Savannah.  The represented also 
requested a current VA examination. 

After reviewing the March 1995,and July 1996 VA orthopedic 
examinations, the Board is of the opinion that a thorough and 
contemporaneous examination should be conducted to ascertain 
the effect of the veterans disability on her functional 
capabilities, as required by DeLuca.

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1997), it was 
s held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and 5257. Also, VAOPGCPREC 9-98 (August 
1998) indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimants degree of 
limitation of motion meet at least the criteria for a zero-
percent rating.  

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
she may submit additional medical 
evidence regarding current treatment 
afforded her for her right knee.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to the treatment of 
the right knee which has not already been 
associated with the veterans claims 
folder.  

2.  The RO should request copies of any 
treatment records from the following VA 
medical facilities in Alabama: Tuskegee, 
from November 1994 to the present; 
Savannah, all current records; and 
Montgomery from November 1995 to the 
present.

3.  The RO should schedule the veteran for 
a VA examination by an orthopedist for the 
purpose of ascertaining the severity of 
her service-connected right knee 
disability.  The examination should 
include all necessary tests and studies, 
including X-rays.  The veteran's knee 
should be examined for of limitation of 
motion.  The examiner should be requested 
to note the normal ranges of motion of the 
knee.  Additionally, the examiner should 
be requested to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  The presence or absence 
of any other symptomatology, including 
instability, related to the veterans 
right knee should also be reported and the 
degree of any such instability should be 
indicated.  The examiner is requested to 
specify whether the veteran has arthritis 
of the right knee.  All findings should be 
reported in detail, and the examiner must 
be afforded an opportunity to review the 
veteran's claims file and Remand prior to 
the examination.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
in evaluating whether an increased rating 
is warranted for the veterans service-
connected right knee disability.  See also 
DeLuca, supra.  The RO should also 
consider whether separate disability 
ratings are warranted under separate 
Diagnostic Codes for the arthritis of the 
right knee.  See VAOPGCPREC 23-97 (July 
1997) and VAOPGCPREC 9-98 (August 1998).  
If it is determined that separate 
disability ratings are warranted, the RO 
should assign the appropriate disability 
rating percentage, to include 
consideration of 38 C.F.R. §§ 4.40 and 
4.45, 4.59 and the criteria set forth in 
DeLuca, supra.

If the decision remains adverse to the veteran, she and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
